            Case: 1:18-cv-08358 Document #: 66 Filed: 09/03/20 Page 1 of 2 PageID #:267


Jessica J Ramos                                                                    FIL/2E0D
                                                                                          20
                                                                                                             JJR
                                                                                        9/3
From:               Priestley Faucett <priestleyfaucett@bears.mybrcc.edu>                       . BRUTO    N
                                                                                      THOMA.SDG
                                                                                              IS T R IC T COURT
Sent:               Thursday, September 3, 2020 3:16 PM                            CLERK, U.S
To:                 Jessica J Ramos
Subject:            Judge Seeger CASE #: 1:18-cv-08066 and CASE #: 1:18-cv-08358
Attachments:        Charles Norgle.pdf


Please give attachment to Judge Seeger please!


Thanks,
All Class members




                                                        1
 Case: 1:18-cv-08358 Document #: 66 Filed: 09/03/20 Page 2 of 2 PageID #:268




Dear Judge Charles R. Norgle Sr. and Judge Manish Suresh Shah,

CASE #: 1:18-cv-08066 and CASE #: 1:18-cv-08358

The defendant in the cases listed above Sheard-Loman Transport, LLC, claimed that they are
broke and do NOT have any money to pay the victims in these cases or hire an attorney. They
were reportedly out of business as of October 11, 2019. Back in April, they obtained a paycheck
protection loan of $350k to $1 million, claiming they saved 200 jobs. My point is if they have
such a business income to qualify, they cannot claim they do not have to pay victims or their
attornies! They had to qualify and show income to get that loan. While PPP funds are strictly for
certain things, Mr. Sheard and Mr. Loman cannot claim OUT OF BUSINESS in federal court if
they qualify for $350k plus in loans as of APRIL 2020!

Sincerely,

ALL CLASS MEMBERS OF THIS CASE




                                                1
